Exhibit 10.2

EXECUTION VERSION

AGREEMENT

This Agreement (the “Agreement”) is made and entered into as of June 23, 2014,
by and among the persons and entities listed on Schedule A hereto (collectively,
the “MHR Group”, and individually a “member” of the MHR Group) and Navistar
International Corporation, a Delaware corporation (the “Company”).

WHEREAS, the MHR Group and the Company are party to that certain Settlement
Agreement (the “MHR Settlement Agreement”), effective as of October 5, 2012, by
and among the persons and entities listed on Schedule A thereto and the Company,
as amended on July 14, 2013. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the MHR Settlement Agreement.

NOW THEREFORE, in consideration of the premises and the covenants of the parties
set forth in this agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound, the undersigned hereby agree as follows:

1. The parties hereto hereby agree that the Ownership Limit, as defined in
Section 2(c) of the MHR Settlement Agreement, is deemed to have terminated with
respect to the MHR Group and each member thereof as of the date hereof. Other
than as expressly described in this Agreement, the MHR Settlement Agreement
shall remain in full force and effect.

2. Notwithstanding the foregoing, the MHR Group and each member thereof shall
remain subject to any restrictions applicable to stockholders of the Company
pursuant to the Rights Agreement (the “Rights Agreement”), dated June 19, 2012,
by and among the Company and Computershare, Inc., as amended from time to time
and most recently as of June 23, 2014.

3. The Company acknowledges that it will continue to be bound by the terms of
the MHR Settlement Agreement, including the requirements of Section 5(e) thereof
with respect to (i) any amendment, modification or supplement to the Rights
Agreement and (ii) the adoption of a New Rights Plan; provided, however, that
the Company agrees that notwithstanding the provisions of Section 5(e) of the
MHR Settlement Agreement, it will not extend the expiration date of the Rights
Agreement unless such extension is approved by a majority of the Board, which
majority shall include (x) at least one MHR Nominee and (y) provided that an
Other Shareholder Nominee is a member of the Board, at least one Other
Shareholder Nominee.

4. Miscellaneous. The parties hereto recognize and agree that if for any reason
any of the provisions of this Agreement are not performed in accordance with
their specific terms or are otherwise breached, immediate and irreparable harm
or injury would be caused for which money damages would not be an adequate
remedy. Accordingly, each party agrees that in addition to other remedies the
other party shall be entitled to at law or equity, the other party shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in the Court of Chancery or other federal or state courts of the
State of Delaware. In the event that any action shall be brought in equity to
enforce the provisions of this Agreement, no party shall allege, and each party
hereby waives the defense, that there is an adequate remedy at law. Furthermore,
each

 



--------------------------------------------------------------------------------

of the parties hereto (a) consents to submit itself to the personal jurisdiction
of the Court of Chancery or other federal or state courts of the State of
Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, and each of the parties irrevocably waives the right to
trial by jury, (d) agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief and (e) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address of such
party’s principal place of business or as otherwise provided by applicable law.
THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT LIMITATION
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

5. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

6. Entire Agreement. The Agreement and the MHR Settlement Agreement contain the
entire understanding of the parties with respect to the subject matter hereof
and may be amended only by an agreement in writing executed by the parties
hereto.

7. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy and email, when such telecopy and email is transmitted to the telecopy
number set forth below and sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

 

If to the Company:       Navistar International Corporation   2701 Navistar
Drive   Lisle, Illinois 60532   Facsimile:    (331) 332-2261   Email:   
curt.kramer@navistar.com   Attention:    Curt Kramer

 

-2-



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):   Sullivan & Cromwell LLP  
125 Broad Street   New York, NY 10004   Facsimile:    (212) 558-3588   Email:   
aquilaf@sullcrom.com   Attention:    Francis J. Aquila If to the MHR Group:   
MHR Fund Management LLC   40 West 57th Street, 24th Floor   New York, NY 10019  
Telephone:    (212) 262-0005   Facsimile:    (212) 262-9356   Attn:    Janet
Yeung, Esq.

8. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

9. Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

10. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

11. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.

[Signature Pages Follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:   /s/ Curt A. Kramer   Name:   Curt A.
Kramer   Title:   Corporate Secretary

[Signature Page to Side Letter Agreement]

 

 



--------------------------------------------------------------------------------

MHR CAPITAL PARTNERS MASTER ACCOUNT LP MHR CAPITAL PARTNERS (100) LP By:   MHR
Advisors LLC Its:   General Partner By:       /s/ Janet Yeung   Name: Janet
Yeung   Title: Authorized Signatory MHR HOLDINGS LLC By:       /s/ Janet Yeung  
Name: Janet Yeung   Title: Authorized Signatory MHR INSTITUTIONAL PARTNERS III
LP By:   MHR Institutional Advisors III LLC Its:   General Partner By:       /s/
Janet Yeung   Name: Janet Yeung   Title: Authorized Signatory MHR FUND
MANAGEMENT LLC By:       /s/ Janet Yeung   Name: Janet Yeung   Title: Authorized
Signatory MHR ADVISORS LLC By:       /s/ Janet Yeung   Name: Janet Yeung  
Title: Authorized Signatory MHR INSTITUTIONAL ADVISORS III LLC By:       /s/
Janet Yeung   Name: Janet Yeung   Title: Authorized Signatory       /s/ Mark H.
Rachesky, M.D.   Mark H. Rachesky, M.D.

[Signature Page to Side Letter Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE A

MHR Holdings LLC

MHR Fund Management LLC

MHR Capital Partners Master Account LP

MHR Capital Partners (100) LP

MHR Advisors LLC

MHR Institutional Advisors III LLC

MHR Institutional Partners III LP

Mark H. Rachesky, M.D.

 

 